SUBSCRIPTION AGREEMENT

VIRAL GENETICS, INC.
1321 Mountain View Circle
Azusa, CA  91702

        THE COMMON STOCK OF VIRAL GENETICS, INC., DESCRIBED IN THIS SUBSCRIPTION
AGREEMENT (this “Agreement”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (“Act”), OR QUALIFIED UNDER THE STATE SECURITIES LAWS OF ANY
STATE. THE SECURITIES ARE BEING SOLD IN RELIANCE ON EXEMPTIONS FROM SUCH
REGISTRATION AND QUALIFICATION REQUIREMENTS. THE SECURITIES AND RIGHTS PURSUANT
TO THIS AGREEMENT CANNOT BE SOLD, TRANSFERRED, ASSIGNED, OR OTHERWISE DISPOSED
OF, EXCEPT IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS,
INCLUDING REGULATION S PROMULGATED UNDER THE ACT.

        ALL OFFERS AND SALE OF SAID SECURITIES BY NON-U.S. PERSONS PRIOR TO THE
EXPIRATION OF A PERIOD COMMENCING ON THE DATE OF THE CLOSING OF THIS OFFERING
AND ENDING ONE-YEAR THEREAFTER SHALL ONLY BE MADE IN COMPLIANCE WITH THE SAFE
HARBOR CONTAINED IN REGULATION S, PURSUANT TO THE REGISTRATION PROVISIONS UNDER
THE SECURITIES ACT OF 1933, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION, AND
ALL OFFERS AND SALES AFTER THE EXPIRATION OF THE ONE-YEAR PERIOD SHALL BE MADE
ONLY PURSUANT TO REGISTRATION OR AN EXEMPTION FROM REGISTRATION.

        This Agreement shall constitute the irrevocable offer of the undersigned
to purchase, in the amounts and subject to the terms set forth in this
Agreement, eight million (8,000,000) shares of the Common Stock of Viral
Genetics, Inc., a Delaware corporation (the “Company”), at a purchase price of
$0.25 per share. On execution by both parties, this Agreement shall become a
bilateral agreement binding on both the undersigned and the Company. Each part
of this Agreement must be completed by the undersigned and, by execution below,
the undersigned acknowledges that it understands that the Company is relying on
the accuracy and completeness hereof in complying with its obligations under
applicable securities laws.

        On the foregoing, it is hereby agreed as follows:

        1.         SUBSCRIPTION.  The undersigned hereby irrevocably subscribes
for the purchase of 8,000,000 shares of common stock of the Company. The
undersigned is tendering to the Company:

        (a)         one signed copy of this Agreement; and

        (b)          payment in the amount of $2,000,000.

         2.        GENERAL REPRESENTATIONS OF SUBSCRIBER.   The undersigned
hereby represents and warrants as follows:

        (a)         The undersigned is over the age of 18 years;

        (b)         The undersigned acknowledges that neither the United States
Securities and Exchange Commission nor the securities commission of any state or
other federal agency has made any determination as to the merits of purchasing
these securities;

        (c)         The undersigned has received and read the Company’s Annual
Report on Form 10-KSB, as amended, for the fiscal year ended December 31, 2003,
Quarterly Reports on Form 10-QSB for the quarters ended June 30, 2004, March 31,
2004, and Current Report on Form 8-K dated September 27, 2004, and understands
the risk of an investment in the Company. The undersigned acknowledges that an
investment in the Company involves high risks;



--------------------------------------------------------------------------------



        (d)         The undersigned, either alone or with the assistance of one
or more advisers engaged by it, has such knowledge and experience in business
and financial matters that it or they is capable of evaluating the Company, its
business operations, and the risks and merits of an investment in the Company;

        (e)         The undersigned has been provided with all materials and
information requested by the undersigned or its representatives, including any
information requested to verify any information furnished, and the undersigned
has been provided the opportunity for direct communication between the Company
and its representatives and the undersigned and its representatives regarding
the purchase made hereby, including the opportunity to ask questions of and
receive answers from the Company;

        (f)         All information which the undersigned has provided to the
Company or its agents or representatives concerning the undersigned’s
suitability to invest in the Company is complete, accurate, and correct as of
the date of the undersigned’s signature on this Agreement. Such information
includes, but is not limited to, information concerning the undersigned’s
personal financial affairs, business position, and the knowledge and experience
of the undersigned and the undersigned’s advisers;

        (g)         The undersigned has no present intention of dividing any of
the securities or the rights under this Agreement with others or of reselling or
otherwise disposing of any portion of the securities, either currently or after
the passage of a fixed or determinable period of time or on the occurrence or
nonoccurrence of any predetermined event or circumstance;

        (h)         The undersigned was at no time solicited by any leaflet,
public promotional meeting, circular, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or
solicitation in connection with the offer, sale, or purchase of the securities
through this Agreement; ;

        (i)         The undersigned has adequate means of providing for its
current needs and possible contingencies and has no need now and anticipates no
need in the foreseeable future, to sell any portion of the securities for which
the undersigned hereby subscribes. The undersigned is able to bear the economic
risks of this investment and, consequently, without limiting the generality of
the foregoing, is able to hold the securities for an indefinite period of time,
and has a sufficient net worth to sustain a loss of the entire investment, in
the event such loss should occur; and

        (j)         The undersigned acknowledges that this Agreement may be
accepted or rejected in whole or in part by the Company and that, to the extent
the subscription may be rejected, the accompanying subscription payment may be
refunded without payment of interest and without deduction of expenses.

         3.         REPRESENTATIONS REGARDING EXEMPTIONS AND RESTRICTIONS ON
TRANSFER.  The undersigned represents that the securities are being acquired
without a view to, or for, resale in connection with any distribution of the
securities or any interest therein without registration or other compliance
under the Act, and that the undersigned has no direct or indirect participation
in any such undertaking or in the underwriting of such an undertaking. The
undersigned understands that the securities have not been registered, but are
being acquired by reason of a specific exemption under the Act as well as under
certain state statutes for transactions by an issuer not involving any public
offering and that any disposition of the securities may, under certain
circumstances, be inconsistent with this exemption and may make the undersigned
an “underwriter” within the meaning of the Act. The undersigned acknowledges
that the securities must be held and may not be sold, transferred, or otherwise
disposed of for value unless they are subsequently registered under the Act or
an exemption from such registration is available. The Company is under no
obligation to register the securities under the Act or under Section 12 of the
Securities Exchange Act of 1934, as amended, except as may be expressly agreed
to by it in writing. The certificates representing the securities will bear a
legend restricting transfer, except in compliance with applicable federal and
state securities statutes.





2

--------------------------------------------------------------------------------



         4.         Representations and Covenants Pertaining to Offshore
Transactions Only..  The following representations and covenants pertain only to
offers and sales to non-U.S. Persons within the meaning of Regulation S.

        (a)        Offshore Transaction.   The undersigned represents to the
Company, and agrees with the Company, as follows:

    (i)        The undersigned is not a U.S. person as that term is defined
under Regulation S.

   

    (ii)        The undersigned is outside the United States as of the date of
the execution and delivery of this Agreement.

   

    (iii)        The undersigned is purchasing the securities for its own
account and not on behalf of any U.S. person, and the undersigned is the sole
beneficial owner of the securities, and has not pre-arranged any sale with
purchasers in the United States.

   

    (iv)        The undersigned acknowledges that the securities have not been
registered under the Act and agrees that all offers and sale of the securities
prior to the expiration of a period commencing on the date of the closing of
this offering by the Company and ending one-year thereafter shall only be made
in compliance with the safe harbor contained in Regulation S, pursuant to the
registration provisions under the Act, or pursuant to an exemption from
registration, and all offers and sales after the expiration of the one-year
period shall be made only pursuant to such registration or to such exemption
from registration. The undersigned acknowledges that the securities are
“restricted securities” within the meaning of Rule 144 under the Act. The
undersigned acknowledges that the Company is under no obligation to register the
securities.

   

    (v)        The undersigned understands that in the view of the Securities
and Exchange Commission the statutory basis for the exemption claimed for this
transaction would not be present if the offering of securities, although in
technical compliance with Regulation S, is part of a plan or scheme to evade the
registration provisions of the Act. The undersigned is acquiring the securities
for investment purposes and has no present intention to sell the securities in
the United States or to a U.S. Person or for the account or benefit of a U.S.
Person either now or after any fixed period of time. The undersigned will not
engage in any hedging transactions with respect to the securities except in
compliance with the Act.

   

    (vi)        The undersigned is not an underwriter of, or dealer in, the
securities, and the undersigned is not participating, pursuant to a contractual
agreement, in the distribution of the securities.

        (b)        Company Representations and Covenants.  

    (i)        The Company is a “reporting issuer” as defined by Rule 902 of
Regulation S.

   

    (ii)        In regard to this transaction, the Company has not conducted any
“directed selling efforts” as that term is defined in Rule 902 of Regulation S
nor has the Company conducted any general solicitation in relation to the offer
and sale of the securities to persons resident within the United States or
elsewhere.

   

    (iii)        The Company, upon the acceptance hereof, is bound to refuse to
affect any transfer of the securities not made in compliance with the safe
harbor contained in Regulation S, pursuant to the registration provisions under
the Act, or pursuant to an exemption from registration.

    5.        INDEMNITY. The undersigned hereby agrees to indemnify the Company
and any person participating in the offering and to hold them harmless from and
against any and all liability, damage, cost, or expense (including, but not
limited to, reasonable attorney’s fees) incurred on account of or arising out
of:

    (a)           any inaccuracy in its declarations, representations, and
warranties set forth herein or made by the undersigned to the Company in
connection with its subscription;

3

--------------------------------------------------------------------------------



    (b)           the disposition of any portion of the securities which it will
receive, contrary to its declarations, representations, and warranties set forth
herein; and

    (c)           any action, suit, or proceeding based on (i) the claim that
said declarations, representations or warranties were inaccurate or misleading
or otherwise cause for obtaining damages or redress from the Company, or (ii)
the disposition of any of the securities or any part hereof.

    6.        SETOFF.  Notwithstanding the provisions of the last preceding
section or the enforceability thereof, the undersigned hereby grants to the
Company the right to setoff against any amounts payable by the Company to the
undersigned, for whatever reason, of any and all damages, costs, or expenses
(including, but not limited to, reasonable attorney’s fees) which are incurred
on account of or arising out of any of the items referred to in clauses (a)
through (c) of the last preceding section.

    7.        MISCELLANEOUS.  The undersigned further understands, acknowledges,
and agrees that:

    (a)         This Agreement is registered in the name of the undersigned on
the books of the Company at its principal offices, and no transfer hereof shall
be valid and binding on the Company unless made at such offices by the
registered holder or his attorney-in-fact duly authorized in writing. The
Company may deem and treat the person in whose name this Agreement is registered
as the absolute owner hereof for the purpose of receiving any securities
issuable pursuant hereto and for all other purposes.

    (b)         This Agreement shall be construed in accordance with and
governed by the laws of the state of California.

    (c)         This Agreement constitutes the entire agreement between the
parties respecting the subject matter hereof.

    (d)         Notwithstanding any of the representations, warranties,
acknowledgments, or agreements made herein by the undersigned, the undersigned
does not waive any rights granted to the undersigned under federal and state
securities laws.

    (e)        The undersigned will hold title to the securities as follows:

  ____    Community Property         ____ Joint Tenants, with Right of
Survivorshi         ____ Tenants in Common         ____ Separate Property      
  _X_ Other   Single Person                  (Single Person, Trust, Etc., Please
Indicate)









4

--------------------------------------------------------------------------------



         DATED this 13th day of October, 2004.

N/A
Tax Identification Number or
Social Security Number   John David Lefebvre
Type or Print Name of Subscriber(s) in exact
Form to be Used on Records of the Company       Address:
P.O. Box N7120  
      /s/
Number and Street   Signature       Nassau
City, State, and Postal Code           Bahamas
Country   Date:  October 13, 2004


ACCEPTANCE OF SUBSCRIPTION

        The foregoing is hereby accepted this 13th day of October, 2004.

VIRAL GENETICS, INC.    

By /s/ Haig Keledjian       Duly Authorized Officer




















5

--------------------------------------------------------------------------------